Peters, J.R
Appeal from a judgment of the Supreme Court (Caruso, J.), entered January 20, 2004 in Schenectady County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner’s application for a writ of habeas corpus sought release from the Schenectady County jail on the grounds that he was denied the effective assistance of counsel as well as the right to a speedy trial. Supreme Court summarily denied the application without a hearing and petitioner now appeals.
We affirm. Neither of petitioner’s claims is properly brought via an application for a writ of habeas corpus but rather is more properly the subject of a direct appeal from the judgment of conviction or a CPL article 440 motion (see People ex rel. Barnett v Senkowski, 294 AD2d 686, 686-687 [2002]; People ex rel. Hall v Campbell, 290 AD2d 672, 673 [2002], lv denied 98 NY2d 601 [2002]; People ex rel. White v La Vallee, 51 AD2d 1093, 1094 [1976]). Furthermore, we find no extraordinary circumstances presented here that “warrant a departure from the prescribed orderly procedures” (People ex rel. Woodard v Senkowski, 305 AD2d 879, [2003], lv denied 100 NY2d 511 [2003]).
Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.